


 

Exhibit 10.3

 

Note:  This exhibit reflects amendments to clarify the administrative structure
of the IBM Excess 401(k) Plus Plan.

 

IBM EXCESS 401(k) PLUS PLAN

 

Effective January 1, 2008

(except as otherwise provided herein)

 

 

 


 

TABLE OF CONTENTS

 

 

ARTICLE I. INTRODUCTION

1

1.01.

Name of Plan and Effective Date

1

1.02.

Purpose

1

1.03.

Legal Status

1

1.04.

Section 409A

1

ARTICLE II. DEFINITIONS

3

ARTICLE III. ELIGIBILITY

9

3.01.

Eligibility for Elective Deferrals

9

3.02.

Eligibility for Matching and Match Maximizer Contributions

9

3.03.

Eligibility for Automatic Contributions and Transition Credits

9

3.04.

Eligibility for Section 415 Excess Credits

10

3.05.

Eligibility for Discretionary Awards

10

ARTICLE IV. ELECTIVE DEFERRALS AND MATCHING CONTRIBUTIONS

11

4.01.

Elective Deferrals

11

4.02.

Matching Contributions

12

ARTICLE V. NON-ELECTIVE CREDITS

14

5.01.

Automatic Contributions

14

5.02.

Transition Credits

14

5.03.

Section 415 Excess Credits

14

5.04.

Discretionary Awards

14

ARTICLE VI. VESTING, DEEMED INVESTMENT OF ACCOUNTS

15

6.01.

Individual Accounts

15

6.02.

Vesting of Accounts

15

6.03.

Deemed Investment of Accounts

15

 

--------------------------------------------------------------------------------


 

Exhibit A

 

ARTICLE VII. PAYMENT OF GRANDFATHERED AMOUNTS

18

7.01.

Grandfathered Treatment of Grandfathered Amounts

18

7.02.

Payment of Grandfathered Amounts Upon Death

18

7.03.

Options for Payment of Grandfathered Amounts Upon Termination of Employment

18

7.04.

Payment of Grandfathered Amounts Upon Termination of Employment

19

ARTICLE VIII. PAYMENT OF NON-GRANDFATHERED AMOUNTS

20

8.01.

Payment of Non-Grandfathered Amounts Upon Death

20

8.02.

Form of Payment for Non-Grandfathered Amounts Paid Upon a 409A Separation from
Service.

20

8.03.

Electing and Changing Payment Options for Non-Grandfathered Amounts

21

8.04.

Payment of Non-Grandfathered Upon a 409A Separation from Service

23

8.05.

Special Rules for Payment of Non-Grandfathered Amounts Upon a 409A Separation
from Service in First Quarter of 2008

24

8.06.

Valuation of Non-Grandfathered Accounts

24

8.07.

Effect of Rehire on Non-Grandfathered Payments

25

ARTICLE IX. ADMINISTRATION

26

9.01.

Amendment or Termination

26

9.02.

Responsibilities

26

ARTICLE X. GENERAL PROVISIONS

28

10.01.

Funding

28

10.02.

No Contract of Employment

28

10.03.

Facility of Payment

28

10.04.

Withholding Taxes

29

10.05.

Nonalienation

29

 

2

--------------------------------------------------------------------------------


 

Exhibit A

 

10.06.

Administration

29

10.07.

Construction

29

ARTICLE XI. CLAIMS PROCEDURE

30

 

3

--------------------------------------------------------------------------------



 


ARTICLE I. INTRODUCTION


 


1.01.       NAME OF PLAN AND EFFECTIVE DATE. THE IBM EXECUTIVE DEFERRED
COMPENSATION PLAN (THE “EDCP”) IS HEREBY RENAMED AND RESTATED AS THE “IBM EXCESS
401(K) PLUS PLAN” (THE “PLAN”). THE PLAN IS EFFECTIVE AS OF JANUARY 1, 2008 (THE
“EFFECTIVE DATE”), EXCEPT AS PROVIDED IN SECTION 1.04, BELOW, WITH RESPECT TO
AMOUNTS EARNED BEFORE THE EFFECTIVE DATE. IN ADDITION, THE EDCP PLAN DOCUMENT IN
EFFECT PRIOR TO THE EFFECTIVE DATE (THE “EDCP DOCUMENT”) CONTINUES TO GOVERN THE
PORTION OF THE PLAN CONSISTING OF “DEFERRED SHARES” (AS DEFINED IN THE EDCP
DOCUMENT). THE EDCP DOCUMENT IS APPENDIX A (AND WILL BE ATTACHED WHEN ITS
RESTATEMENT IS FIRST ADOPTED AFTER THE EFFECTIVE DATE).


 


1.02.       PURPOSE. THE PURPOSE OF THE PLAN IS TO ATTRACT AND RETAIN EMPLOYEES
BY PROVIDING A MEANS FOR EMPLOYEES TO DEFER THEIR PAY AND OBTAIN MATCHING AND
OTHER COMPANY CONTRIBUTIONS OUTSIDE OF THE IBM 401(K) PLUS PLAN, WHICH IS
SUBJECT TO CERTAIN LIMITS UNDER THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”). ALL PLAN BENEFITS ARE PAID OUT OF THE GENERAL ASSETS OF THE
COMPANY (AS DEFINED IN ARTICLE II).


 


1.03.       LEGAL STATUS. THE PLAN CONSISTS OF TWO SEPARATE PLANS:


 


(A) AN UNFUNDED DEFERRED COMPENSATION PLAN FOR A SELECT GROUP OF MANAGEMENT OR
HIGHLY COMPENSATED EMPLOYEES (WITHIN THE MEANING OF SECTIONS 201(2), 301(A)(3),
401(A)(1), 4021(B)(6) OF EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”)), EXCEPT TO THE EXTENT THAT THE PLAN PROVIDES BENEFITS AS
DESCRIBED IN SUBSECTION (B), BELOW; AND


 


(B) AN “EXCESS BENEFIT PLAN” (WITHIN THE MEANING OF SECTION 3(36) OF ERISA), TO
THE EXTENT THE PLAN PROVIDES BENEFITS THAT SECTION 415 OF THE CODE PREVENTS THE
IBM 401(K) PLUS PLAN FROM PROVIDING.


 


1.04.       SECTION 409A.


 


(A) GRANDFATHERED AMOUNTS UNDER SECTION 409A. BENEFITS EARNED AND VESTED UNDER
THE EDCP BEFORE JANUARY 1, 2005, AS ADJUSTED FOR EARNINGS, GAINS, OR LOSSES ON
THOSE BENEFITS (“GRANDFATHERED AMOUNTS”) ARE TREATED AS GRANDFATHERED FOR
PURPOSES OF SECTION 409A OF THE CODE. GRANDFATHERED AMOUNTS ARE SUBJECT TO THE
TERMS OF THE EDCP IN EFFECT ON OCTOBER 3, 2004, EXCEPT AS PROVIDED HEREIN OR IN
APPENDIX A. FOR RECORDKEEPING PURPOSES, THE COMPANY WILL ACCOUNT SEPARATELY FOR
GRANDFATHERED AMOUNTS.


 


(B) NON-GRANDFATHERED AMOUNTS. WITH RESPECT TO BENEFITS UNDER THE PLAN
(INCLUDING BENEFITS EARNED BEFORE THE EFFECTIVE DATE) OTHER THAN GRANDFATHERED
AMOUNTS (“NON-GRANDFATHERED AMOUNTS”), THE PLAN IS INTENDED, AND SHALL BE
CONSTRUED, TO COMPLY WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE.
NON-GRANDFATHERED AMOUNTS EARNED BEFORE THE EFFECTIVE DATE WERE SUBJECT, BEFORE


 

--------------------------------------------------------------------------------



 


THE EFFECTIVE DATE, TO THE TERMS OF THE EDCP, AS AMENDED, INCLUDING, FOR
EXAMPLE, THE REQUIREMENT THAT ANY PAYMENT TO A 409A KEY EMPLOYEE (AS DEFINED IN
ARTICLE II) THAT WOULD OTHERWISE BE PAID IN THE FIRST SIX MONTHS AFTER A
SEPARATION FROM SERVICE WAS INSTEAD PAID IN THE SEVENTH MONTH. NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS SECTION 1.04, IN NO EVENT SHALL THE COMPANY,
ITS OFFICERS, DIRECTORS, EMPLOYEES, PARENTS, SUBSIDIARIES, OR AFFILIATES BE
LIABLE FOR ANY ADDITIONAL TAX, INTEREST, OR PENALTY INCURRED BY A PARTICIPANT OR
BENEFICIARY AS A RESULT OF THE PLAN’S FAILURE TO SATISFY THE REQUIREMENTS OF
SECTION 409A OF THE CODE, OR AS A RESULT OF THE PLAN’S FAILURE TO SATISFY ANY
OTHER APPLICABLE REQUIREMENTS FOR THE DEFERRAL OF TAX.


 


2

--------------------------------------------------------------------------------



 


ARTICLE II. DEFINITIONS


 

The following words and phrases as used herein have the following meanings
unless a different meaning is required by the context:

 

“401(k) Plan” means the IBM 401(k) Plus Plan as in effect from time to time,
including, with respect to periods before the Effective Date, the IBM Savings
Plan and any other predecessor to the IBM 401(k) Plus Plan, as applicable.

 

“409A Key Employee” has the meaning described in the IBM Section 409A Umbrella
Document, which is Appendix B.

 

“409A Separation from Service” has the meaning described in the IBM Section 409A
Umbrella Document attached to this Plan as Appendix B.

 

“Account” means a record-keeping account maintained for a Participant under the
Plan. A Participant’s Accounts under the Plan include, where applicable, a
Pre-2005 Elective Deferral Account, a Pre-2005 Company Account, a Post-2004
Elective Deferral Account, and a Post-2004 Company Account.

 

“Actively Employed” means actively employed by the Company, including on a leave
of absence other than a bridge leave, a pre-retirement planning leave, or a
leave during which the individual is receiving LTD Benefits.

 

“Automatic Contribution” has the meaning provided in Section 5.01.

 

“Base Pay” means an Employee’s base pay (determined under the 401(k) Plan) from
the Company for employment while on a U.S. payroll, determined before reduction
for deferrals under the Plan or the 401(k) Plan or for amounts not included in
income on account of salary reductions under Code section 125 or 132(f).
However, Base Pay does not include any pay during a Deferral Period that is paid
after an Employee’s 409A Separation from Service (except amounts paid in the pay
period in which the Employee’s 409A Separation from Service occurs and Rehire
Pay).

 

“Beneficiary” means a person who is designated by a Participant or by the terms
of the Plan to receive a benefit under the Plan by reason of the Participant’s
death. Each Participant’s Beneficiary under the Plan shall be the person or
persons designated as the Participant’s Beneficiary under the Plan, in the form
and manner prescribed by the Plan Administrator. If no such beneficiary
designation is in effect under the Plan at the time of the Participant’s death,
or if no designated beneficiary under the Plan survives the Participant, the
Participant’s Beneficiary shall be the person or persons determined to be the
Participant’s beneficiary under the 401(k) Plan (including the default
beneficiary rules under the 401(k) Plan, if no beneficiary is designated under
that plan).

 

“Board” means the Board of Directors of IBM.

 

3

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
All citations to sections of the Code are to such sections as they may from time
to time be amended or renumbered.

 

“Combined Base Pay Election” has the meaning provided in Section 4.01(a)(1).

 

“Company” means International Business Machines Corporation (“IBM”), a New York
corporation having its principal place of business at Armonk, New York, and its
Domestic Subsidiaries that are participating employers in the 401(k) Plan.

 

“Company Contributions” means amounts credited to a Participant’s Post-2004
Company Account, including Matching Contributions, Match Maximizer
Contributions, Automatic Contributions, Transition Credits, Discretionary
Awards, Section 415 Excess Credits, and any similar credits under the EDCP.

 

“Deferral Election” means an Eligible Employee’s election to defer Base Pay or
Performance Pay under Section 4.01.

 

“Deferral Period” means a period that begins on or after the Effective Date that
(a) starts on January 1 and ends on the next following December 31 for Base Pay
and (b) starts on April 1 and ends on the next following March 31 for
Performance Pay.

 

“Discretionary Award” means a credit to a Participant’s Account as described in
Section 5.04.

 

“Domestic Subsidiary” means a “Domestic Subsidiary” as defined in the
401(k) Plan.

 

“EDCP” means the IBM Executive Deferred Compensation Plan in effect before the
Effective Date.

 

“Effective Date” means January 1, 2008.

 

“Elective Deferrals” means deferrals of Base Pay or Performance Pay credited to
the Participant’s Post-2004 Elective Deferral Account pursuant to a
Participant’s election under Section 4.01(a) or any similar provision of the
EDCP.

 

“Eligible Employee” means, with respect to a Plan Year, an Employee who is
eligible to make Elective Deferrals or to receive Company Contributions during
the Plan Year pursuant to ARTICLE III.

 

“Employee” means an employee of the Company who is eligible to participate in
the 401(k) Plan and is not a Supplemental Employee. Notwithstanding the
foregoing, an individual who, on or after January 1, 2009, was an Employee and
becomes a Supplemental Employee or begins receiving LTD Benefits before or
during a Deferral Period with respect to which the individual has a valid,
irrevocable Deferral Election and

 

4

--------------------------------------------------------------------------------


 

without first incurring a 409A Separation from Service shall continue to be
considered to be an Employee solely for purposes of the individual’s eligibility
during such Deferral Period to make Elective Deferrals (but not for purposes of
the individual’s eligibility for any Company Contribution). For example, an
individual who is receiving LTD Benefits is not eligible to participate in the
401(k) Plan (as in effect on the Effective Date) and is therefore not an
Employee, except that if the individual has not incurred a 409A Separation from
Service, the Employee’s Elective Deferrals shall continue pursuant to any
irrevocable Deferral Election.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Excess 401(k) Eligible Pay” means, for each payroll period that ends after an
Eligible Employee reaches his or her Program Eligibility Date, the excess, if
any, of (A) the Eligible Employee’s eligible compensation under the 401(k) Plan
for such payroll period determined without regard to the Pay Limit, over (B) the
Eligible Employee’s eligible compensation under the 401(k) Plan during such
payroll period determined taking into account the Pay Limit. Solely for purposes
of each payroll period in Plan Year 2008:

 

(a)          Excess 401(k) Eligible Pay of an Eligible Employee who is an
executive includes Performance Pay that is paid during the payroll period and is
not eligible compensation under the 401(k) Plan minus Elective Deferrals made
with respect to such Performance Pay; and

 

(b)         solely for purposes of calculating Match Maximizer Contributions,
Excess 401(k) Eligible Pay does not include Growth Driven Profit-Sharing amounts
and employee sales or services incentives that are paid in the first quarter of
2008 (however, these amounts are Excess 401(k) Eligible Pay for purposes of
calculating Automatic Contributions and Transition Credits).

 

“Grandfathered Amounts” has the meaning provided in Section 1.04(a).

 

“IBM” means International Business Machines Corporation, any predecessor, or any
successor by merger, purchase, or otherwise.

 

“LTD Benefits” means benefits under the Company’s long-term disability plan.

 

“Matching Contribution” has the meaning provided in Section 4.02(a).

 

“Match Maximizer Contribution” has the meaning provided in Section 4.02(b).

 

“Non-Grandfathered Amounts” has the meaning provided in Section 1.04(b).

 

“Participant” means an individual who has a positive balance in an Account under
the Plan.

 

5

--------------------------------------------------------------------------------


 

“Pay Limit” means, for a Plan Year, the limit on compensation that may be taken
into account during such Plan Year under a tax-qualified plan as determined
under Code Section 401(a)(17).

 

“Performance Pay” means an Employee’s performance pay (determined under the
401(k) Plan) from the Company for employment while on a U.S. payroll, determined
before reduction for deferrals under the Plan or the 401(k) Plan or for amounts
not included in income on account of salary reductions under Code section 125 or
132(f). However, Performance Pay does not include any pay during a Deferral
Period that is paid after an Employee’s 409A Separation from Service (except
amounts paid in the pay period in which the Employee’s 409A Separation from
Service occurs and Rehire Pay). Notwithstanding this definition, Performance Pay
that is paid in the first quarter of 2008 is subject to the following special
rules:

 

(a)          such Performance Pay does not include Growth Driven Profit-Sharing
and employee sales or services incentives;

 

(b)         such Performance Pay includes incentive pay (such as Annual
Incentive Plan payments or sales or services incentives) that is paid to an
executive; and

 

(c)          an Employee’s deferral election with respect to such Performance
Pay is subject to the advance election and deferral percentage limit terms of
the EDCP.

 

“Plan” means this IBM Excess 401(k) Plus Plan.

 

“Plan Administrator” means the VP HR with functional responsibilities for IBM’s
benefit programs, or such other person or committee appointed pursuant to
ARTICLE IX, which shall be responsible for reporting, recordkeeping, and related
administrative requirements. If appointed as a committee, any one of the members
of the committee may act individually on behalf of the committee to fulfill the
committee’s duties.

 

“Plan Year” means the calendar year.

 

“Pre-2005 Accounts” means a Participant’s Pre-2005 Company Account and Pre-2005
Elective Deferral Account.

 

“Pre-2005 Company Account” means, for any Participant, the aggregate of the
company contributions (including any discretionary awards) credited to the
Participant under the EDCP before January 1, 2005, to the extent such
contributions were vested as of December 31, 2004, and earnings, gains, or
losses credited on those contributions, but reduced for any prior distribution
under the EDCP or the Plan.

 

“Pre-2005 Elective Deferral Account” means, for any Participant, the aggregate
of the elective deferrals credited to the Participant under the EDCP before
January 1, 2005, and earnings, gains, or losses credited on those elective
deferrals, but reduced for any prior distribution under the EDCP or the Plan.

 

6

--------------------------------------------------------------------------------


 

“Post-2004 Accounts” means a Participant’s Post-2004 Company Account and
Post-2004 Elective Deferral Account.

 

“Post-2004 Company Account” means, for any Participant, the aggregate of (a) the
Company Contributions credited to the Participant under the EDCP or the Plan on
or after January 1, 2005, plus (b) any such contributions credited under the
EDCP before January 1, 2005, to the extent such contributions were not vested as
of December 31, 2004, and earnings, gains, or losses credited on amounts
described in (a) and (b), but reduced for any prior distribution under the EDCP
or the Plan.

 

“Post-2004 Elective Deferral Account” means, for any Participant, the aggregate
of the Elective Deferrals credited to the Participant under the EDCP or the Plan
on or after January 1, 2005, and earnings, gains, or losses credited on those
Elective Deferrals, but reduced for any prior distribution under the EDCP or the
Plan.

 

“Program Eligibility Date” means an Eligible Employee’s “Program Eligibility
Date” under the 401(k) Plan.

 

“Rehire Pay” means Base Pay or Performance Pay, as applicable, that is payable
on or after the date an Employee returns to active employment with the Company
following a 409A Separation from Service or, if later, after the end of the
Deferral Period in which the Employee’s 409A Separation from Service occurred.
For example, if an Employee incurs a 409A Separation from Service in April 2009
(whether on account of a leave in excess of six months or because of a
termination of employment with IBM) and returns to active employment with IBM in
November 2009, the Employee’s Rehire Pay would include (a) Base Pay payable on
or after January 1, 2010 (i.e., the beginning of the Base Pay Deferral Period
after the 409A Separation from Service), and (b) Performance Pay payable on or
after April 1, 2010 (i.e., the beginning of the Performance Pay Deferral Period
after the 409A Separation from Service). By contrast, if instead the Employee
returned to active employment on February 1, 2010, the Employee’s Rehire Pay
would include (a) Base Pay payable on or after on February 1, 2010, and
(b) Performance Pay payable on or after April 1, 2010.

 

“Retirement-Eligible Participant” means a Participant who:

 

(a)          when his or her 409A Separation from Service occurs, (1) is at
least age 55 with at least 15 years of service, (2) is at least age 62 with at
least 5 years of service, (3) is at least age 65 with at least 1 year of
service, or (4) begins to receive LTD Benefits;

 

(b)         as of June 30, 1999, had at least 25 years of service and, when his
or her 409A Separation from Service occurs, has at least 30 years of service; or

 

7

--------------------------------------------------------------------------------


 

(c)          as of June 30, 1999, was at least age 40 with at least 10 years of
service and, when his or her 409A Separation from Service occurs, has at least
30 years of service.

 

For purposes of this definition, “year of service” means a year of “Eligibility
Service” as defined in the IBM Personal Pension Plan. In addition, for purposes
of Section 7.04 (payment of grandfathered amounts upon termination of
employment), this definition of “Retirement-Eligible Participant” is applied by
replacing “409A Separation from Service” with “termination of employment.”
Furthermore, the conditions in (a), (b), and/or (c) above are modified to the
extent necessary to be consistent with the retirement-eligibility criteria in
the EDCP.

 

“Section 415 Excess Credit” means a credit to a Participant’s Account as
described in Section 5.03.

 

“Subsidiary” means a “Subsidiary” as defined in the 401(k) Plan.

 

“Supplemental Employee” means an employee who is designated by the Company as a
“long-term supplemental employee” or a “supplemental employee” in accordance
with the Company’s established personnel practices.

 

“Transition Credit” means a credit to a Participant’s Account as described in
Section 5.02.

 

8

--------------------------------------------------------------------------------


 


ARTICLE III. ELIGIBILITY


 


3.01.       ELIGIBILITY FOR ELECTIVE DEFERRALS. AN EMPLOYEE SHALL BE ELIGIBLE TO
MAKE ELECTIVE DEFERRALS FOR A DEFERRAL PERIOD IF:


 


(A) HE OR SHE QUALIFIES AS AN EMPLOYEE (I.E., AN EMPLOYEE OF THE COMPANY WHO IS
ELIGIBLE TO PARTICIPATE IN THE 401(K) PLAN AND IS NOT A SUPPLEMENTAL EMPLOYEE)
AND IS ACTIVELY EMPLOYED ON BOTH AUGUST 31 AND DECEMBER 31 IMMEDIATELY PRECEDING
THE FIRST DAY OF THE DEFERRAL PERIOD;


 


(B) THE PLAN ADMINISTRATOR, IN ITS SOLE DISCRETION, ESTIMATES AS OF THE
SEPTEMBER 1 IMMEDIATELY PRECEDING THE FIRST DAY OF THE DEFERRAL PERIOD (OR SUCH
OTHER DATE PRESCRIBED BY THE PLAN ADMINISTRATOR) THAT THE EMPLOYEE’S PAY FOR THE
CALENDAR YEAR IMMEDIATELY PRECEDING THE FIRST DAY OF THE DEFERRAL PERIOD WILL
EXCEED THE PAY LIMIT AS THEN IN EFFECT; AND


 


(C) THE PLAN ADMINISTRATOR NOTIFIES THE EMPLOYEE BETWEEN SEPTEMBER 1 AND
DECEMBER 31 IMMEDIATELY PRECEDING THE DEFERRAL PERIOD THAT HE OR SHE WILL BE
ELIGIBLE TO MAKE ELECTIVE DEFERRALS UNDER THE PLAN DURING THE DEFERRAL PERIOD.


 


3.02.       ELIGIBILITY FOR MATCHING AND MATCH MAXIMIZER CONTRIBUTIONS. AN
EMPLOYEE SHALL BE ELIGIBLE FOR MATCHING AND MATCH MAXIMIZER CONTRIBUTIONS FOR A
PAYROLL PERIOD THAT ENDS AFTER THE EMPLOYEE HAS REACHED HIS OR HER PROGRAM
ELIGIBILITY DATE, PROVIDED THAT THE EMPLOYEE IS ELIGIBLE FOR, AND MAKES,
ELECTIVE DEFERRALS DURING THE PLAN YEAR IN WHICH THE PAYROLL PERIOD ENDS.
HOWEVER, AN EMPLOYEE SHALL NOT BE ELIGIBLE FOR MATCHING AND MATCH MAXIMIZER
CONTRIBUTIONS DURING ANY PAYROLL PERIOD:


 


(A)  BEGINNING AFTER THE EMPLOYEE HAS A 409A SEPARATION FROM SERVICE AND ENDING
BEFORE THE EMPLOYEE RETURNS TO ACTIVE EMPLOYMENT AS AN EMPLOYEE;


 


(B) BEGINNING AFTER THE EMPLOYEE RECEIVES A HARDSHIP WITHDRAWAL UNDER THE
401(K) PLAN AND WITHIN THE SAME PLAN YEAR AS SUCH HARDSHIP WITHDRAWAL OCCURS; OR


 


(C) BEGINNING AFTER THE EMPLOYEE BECOMES A SUPPLEMENTAL EMPLOYEE OR BEGINS TO
RECEIVE LTD BENEFITS (WHETHER OR NOT HE OR SHE MAKES ELECTIVE DEFERRALS) AND
ENDING BEFORE HE AGAIN BECOMES AN EMPLOYEE.


 


3.03.       ELIGIBILITY FOR AUTOMATIC CONTRIBUTIONS AND TRANSITION CREDITS.


 


(A) GENERAL RULE. EXCEPT AS PROVIDED IN SUBSECTION (B) (REGARDING EMPLOYEES
HIRED BEFORE SEPTEMBER 1, 2007) AND SUBSECTION (C) (REGARDING THE PERIOD
FOLLOWING A 409A SEPARATION FROM SERVICE), AN EMPLOYEE SHALL BE ELIGIBLE FOR
AUTOMATIC CONTRIBUTIONS AND TRANSITION CREDITS DURING A PAYROLL PERIOD IF:


 

(1) WITH RESPECT TO ELIGIBILITY FOR AUTOMATIC CONTRIBUTIONS, THE EMPLOYEE IS
ELIGIBLE DURING THAT PAYROLL PERIOD FOR “AUTOMATIC CONTRIBUTIONS”

 

9

--------------------------------------------------------------------------------


 

UNDER THE 401(K) PLAN, AND, WITH RESPECT TO ELIGIBILITY FOR TRANSITION CREDITS,
THE EMPLOYEE IS ELIGIBLE DURING THAT PAYROLL PERIOD FOR “TRANSITION CREDITS”
UNDER THE 401(K) PLAN; AND

 

(2) THE EMPLOYEE IS ELIGIBLE TO MAKE ELECTIVE DEFERRALS DURING THE PAYROLL
PERIOD (REGARDLESS OF WHETHER THE EMPLOYEE HAS ELECTED TO MAKE ELECTIVE
DEFERRALS FOR THE PAYROLL PERIOD).

 

If the individual is eligible to make Elective Deferrals during the Plan Year
only with respect to Performance Pay during the Performance Pay Deferral Period
that ends in the Plan Year, the individual is eligible for Automatic
Contributions and Transition Credits, if at all, only during payroll periods
ending during such Performance Pay Deferral Period and only with respect to the
portion of the Performance Pay actually deferred under this Plan (except as
provided in subsection (b), below). For example, if an individual is eligible to
make Elective Deferrals for Deferral Periods that begin in 2008 but is not
eligible to make Elective Deferrals for Deferral Periods that begin in 2009, the
individual is not eligible for Automatic Contributions and Transition Credits in
2009 except with respect to any Elective Deferrals of Performance Pay for the
Performance Pay Deferral Period ending March 31, 2009 (and except as provided in
subsection (b), below).

 


(B) EMPLOYEES HIRED BEFORE SEPTEMBER 1, 2007.           NOTWITHSTANDING
SUBSECTION (A), ABOVE, AN EMPLOYEE WHO IS CONTINUOUSLY EMPLOYED BY THE COMPANY
SINCE AUGUST 31, 2007, SHALL BE ELIGIBLE FOR AUTOMATIC CONTRIBUTIONS AND
TRANSITION CREDITS DURING A PAYROLL PERIOD IF THE EMPLOYEE IS ELIGIBLE DURING
THAT PAYROLL PERIOD, RESPECTIVELY, FOR “AUTOMATIC CONTRIBUTIONS” AND “TRANSITION
CREDITS” UNDER THE 401(K) PLAN AS DESCRIBED IN SUBSECTION (A)(1), ABOVE, EVEN IF
THE EMPLOYEE IS NOT ELIGIBLE TO MAKE ELECTIVE DEFERRALS DURING THE PAYROLL
PERIOD.


 


(C) ELIGIBILITY AFTER 409A SEPARATION FROM SERVICE. AN EMPLOYEE SHALL NOT BE
ELIGIBLE FOR AUTOMATIC CONTRIBUTIONS OR TRANSITION CREDITS DURING ANY PAYROLL
PERIOD THAT BEGINS AFTER THE EMPLOYEE HAS A 409A SEPARATION FROM SERVICE AND
ENDS BEFORE THE EMPLOYEE RETURNS TO ACTIVE EMPLOYMENT AS AN EMPLOYEE.


 


3.04.       ELIGIBILITY FOR SECTION 415 EXCESS CREDITS. AN EMPLOYEE SHALL BE
ELIGIBLE FOR SECTION 415 EXCESS CREDITS DURING A PAYROLL PERIOD IF THE
EMPLOYEE’S ALLOCATIONS DURING THE PAYROLL PERIOD UNDER THE 401(K) PLAN ARE
LIMITED BY SECTION 415 OF THE CODE. HOWEVER, AN EMPLOYEE SHALL NOT BE ELIGIBLE
FOR SECTION 415 EXCESS CREDITS DURING ANY PAYROLL PERIOD THAT BEGINS AFTER THE
EMPLOYEE HAS A 409A SEPARATION FROM SERVICE AND ENDS BEFORE THE EMPLOYEE RETURNS
TO ACTIVE EMPLOYMENT AS AN EMPLOYEE.


 


3.05.       ELIGIBILITY FOR DISCRETIONARY AWARDS. AN EMPLOYEE SHALL BE ELIGIBLE
FOR DISCRETIONARY AWARDS DURING A PLAN YEAR AS DETERMINED BY THE COMPANY, IN ITS
DISCRETION.


 


10

--------------------------------------------------------------------------------


 


ARTICLE IV. ELECTIVE DEFERRALS AND MATCHING CONTRIBUTIONS


 


4.01.       ELECTIVE DEFERRALS.  BEGINNING WITH THE PAYROLL PERIOD THAT INCLUDES
THE EFFECTIVE DATE, ELECTIVE DEFERRALS MADE PURSUANT TO AN ELIGIBLE EMPLOYEE’S
DEFERRAL ELECTION, AS DESCRIBED BELOW, SHALL BE CREDITED TO THE EMPLOYEE’S
POST-2004 ELECTIVE DEFERRAL ACCOUNT ON THE DATE ON WHICH THE AMOUNT WOULD
OTHERWISE BE PAID TO THE ELIGIBLE EMPLOYEE ABSENT A DEFERRAL ELECTION.


 


(A) AMOUNT OF ELECTIVE DEFERRALS.


 

(1) AMOUNT OF BASE PAY DEFERRALS.  AN EMPLOYEE WHO, PURSUANT TO SECTION 3.01, IS
ELIGIBLE TO MAKE ELECTIVE DEFERRALS UNDER THE PLAN FOR A DEFERRAL PERIOD WITH
RESPECT TO BASE PAY MAY ELECT TO DEFER BASE PAY IN THE AMOUNTS SPECIFIED BELOW,
SUBJECT TO ANY RESTRICTION IMPOSED BY THE PLAN ADMINISTRATOR TO ENSURE
SUFFICIENT PAY REMAINS FOR OTHER DEDUCTIONS AND WITHHOLDING, WHICH LIMITATIONS
SHALL BE IMPOSED PRIOR TO THE DATE ON WHICH THE ELECTION BECOMES IRREVOCABLE.

 

I.             STANDARD BASE PAY ELECTION.  FROM 1% TO 80%, IN 1% INCREMENTS, OF
THE ELIGIBLE EMPLOYEE’S BASE PAY, IF ANY, FOR EACH PAYROLL PERIOD THAT ENDS
DURING THE DEFERRAL PERIOD; OR

 

II.          COMBINED BASE PAY ELECTION.  FROM 1% TO 80%, IN 1% INCREMENTS, OF
THE ELIGIBLE EMPLOYEE’S BASE PAY, IF ANY, FOR EACH PAYROLL PERIOD THAT ENDS
DURING THE DEFERRAL PERIOD, REDUCED (BUT NOT BELOW ZERO) BY THE PRODUCT OF
(A) THE COMPANY MATCHING CONTRIBUTION PERCENTAGE APPLICABLE TO THE ELIGIBLE
EMPLOYEE UNDER THE 401(K) PLAN AND (B) 1/24 OF THE PAY LIMIT IN EFFECT FOR THE
DEFERRAL PERIOD.

 

(2) AMOUNT OF PERFORMANCE PAY DEFERRALS.  AN EMPLOYEE WHO, PURSUANT TO
SECTION 3.01, MAY ELECT TO MAKE ELECTIVE DEFERRALS UNDER THE PLAN FOR A DEFERRAL
PERIOD WITH RESPECT TO PERFORMANCE PAY MAY ELECT TO MAKE DEFERRALS FROM 1% TO
80%, IN 1% INCREMENTS, OF HIS OR HER PERFORMANCE PAY, IF ANY, PAID DURING THE
DEFERRAL PERIOD.

 


(B) TIMING OF DEFERRAL ELECTIONS.  AN ELIGIBLE EMPLOYEE’S DEFERRAL ELECTIONS
UNDER SUBSECTION (A), ABOVE, SHALL BE MADE AS FOLLOWS:


 

(1) ELECTION PERIOD.  THE ELECTION MUST BE MADE WHILE THE INDIVIDUAL IS AN
EMPLOYEE AND ACTIVELY EMPLOYED, IN THE FORM AND MANNER PRESCRIBED BY THE PLAN
ADMINISTRATOR, AND DURING THE TIME PERIOD PRESCRIBED BY THE PLAN ADMINISTRATOR,
WHICH SHALL BEGIN NO EARLIER THAN THE SEPTEMBER 1 AND END NO LATER THAN THE
DECEMBER 31 OF THE PLAN YEAR

 

11

--------------------------------------------------------------------------------


 

IMMEDIATELY PRECEDING THE FIRST DAY OF THE DEFERRAL PERIOD TO WHICH THE ELECTION
APPLIES.

 

(2) IRREVOCABILITY.  THE ELECTION MUST BECOME IRREVOCABLE ON THE DECEMBER 31ST
IMMEDIATELY PRECEDING THE PLAN YEAR DURING WHICH THE APPLICABLE DEFERRAL PERIOD
BEGINS.  ONCE A DEFERRAL ELECTION BECOMES IRREVOCABLE, AN ELIGIBLE EMPLOYEE’S
DEFERRAL ELECTION SHALL APPLY FOR THE ENTIRE DEFERRAL PERIOD TO WHICH IT RELATES
AND SHALL CEASE TO APPLY AFTER SUCH DEFERRAL PERIOD EXCEPT TO THE EXTENT THAT
THE INDIVIDUAL MAKES A NEW DEFERRAL ELECTION IN ACCORDANCE WITH THIS SECTION FOR
SUBSEQUENT DEFERRAL PERIODS, SUBJECT TO THE CANCELLATION RULES IN SUBSECTION
(C), BELOW.

 


(C) CANCELLATION OF DEFERRAL ELECTION UPON A 401(K) PLAN HARDSHIP DISTRIBUTION.
NOTWITHSTANDING THE IRREVOCABILITY OF ELECTIONS IN SUBSECTION (B)(2), ABOVE, AN
INDIVIDUAL’S DEFERRAL ELECTION SHALL NOT APPLY WITH RESPECT TO:


 

(1) ANY PAYROLL PERIOD THAT ENDS AFTER THE EMPLOYEE RECEIVES A HARDSHIP
WITHDRAWAL UNDER THE 401(K) PLAN AND WITHIN THE SAME PLAN YEAR AS THE HARDSHIP
WITHDRAWAL OCCURS; OR

 

(2) ANY PAYROLL PERIOD FOR WHICH PERFORMANCE PAY WOULD, ABSENT A DEFERRAL
ELECTION, BE PAID TO THE INDIVIDUAL DURING A DEFERRAL PERIOD THAT BEGINS DURING
THE PLAN YEAR IN WHICH THE HARDSHIP WITHDRAWAL OCCURS.

 

For example, if an individual receives a hardship withdrawal on June 1, 2009,
the individual’s Deferral Election with respect to Performance Pay is cancelled
for the remainder of the Deferral Period ending March 31, 2010.  Furthermore, if
the individual instead receives a hardship withdrawal on March 1, 2009, the
individual’s Deferral Election is cancelled with respect to the remainder of the
Deferral Period ending on March 31, 2009, and for the Deferral Period beginning
on April 1, 2009, and ending on March 31, 2010.

 


4.02.       MATCHING CONTRIBUTIONS.  BEGINNING WITH THE PAYROLL PERIOD THAT
INCLUDES THE EFFECTIVE DATE, MATCHING CONTRIBUTIONS AND MATCH MAXIMIZER
CONTRIBUTIONS SHALL BE CREDITED TO THE POST-2004 COMPANY ACCOUNT FOR EACH
ELIGIBLE EMPLOYEE WHO SATISFIES THE ELIGIBILITY REQUIREMENTS DESCRIBED IN
SECTION 3.02 FOR SUCH PAYROLL PERIOD IN AN AMOUNT EQUAL TO THE SUM OF THE
MATCHING CONTRIBUTION AND MATCH MAXIMIZER CONTRIBUTION DESCRIBED BELOW.


 


(A) MATCHING CONTRIBUTION.  AN ELIGIBLE EMPLOYEE’S MATCHING CONTRIBUTION IS THE
SUM OF THE FOLLOWING:


 

(1) THE LESSER OF (A) THE COMPANY MATCHING CONTRIBUTION PERCENTAGE APPLICABLE TO
THE ELIGIBLE EMPLOYEE UNDER THE 401(K) PLAN OR (B) THE ELECTIVE DEFERRAL
PERCENTAGE ELECTED BY THE ELIGIBLE EMPLOYEE (WITHOUT REGARD TO ANY COMBINED BASE
PAY ELECTION) FOR SUCH PAYROLL PERIOD,

 

12

--------------------------------------------------------------------------------


 

MULTIPLIED BY THE ELIGIBLE EMPLOYEE’S ELECTIVE DEFERRALS FOR SUCH PAYROLL
PERIOD; AND

 

(2) THE LESSER OF (A) THE COMPANY MATCHING CONTRIBUTION PERCENTAGE APPLICABLE TO
THE ELIGIBLE EMPLOYEE UNDER THE 401(K) PLAN OR (B) THE ELECTIVE DEFERRAL
PERCENTAGE ELECTED BY THE ELIGIBLE EMPLOYEE (WITHOUT REGARD TO ANY COMBINED BASE
PAY ELECTION) FOR SUCH PAYROLL PERIOD, MULTIPLIED BY THE ELIGIBLE EMPLOYEE’S
EXCESS 401(K) ELIGIBLE PAY FOR SUCH PAYROLL PERIOD;

 

provided that the sum of (1) and (2) shall not exceed the Elective Deferrals
credited to the Eligible Employee for such payroll period.

 


(B) MATCH MAXIMIZER CONTRIBUTION.  AN ELIGIBLE EMPLOYEE’S MATCH MAXIMIZER
CONTRIBUTION FOR A PAYROLL PERIOD IS DETERMINED AS DESCRIBED BELOW.  THE FORMULA
DIFFERS (AS NOTED IN PARAGRAPH (II), BELOW) DEPENDING ON WHETHER OR NOT THE
ELIGIBLE EMPLOYEE ELECTED THE COMBINED BASE PAY ELECTION FOR THE PLAN YEAR. THE
MATCH MAXIMIZER CONTRIBUTION SHALL EQUAL:


 

The lesser of: (1) The company matching contribution percentage applicable to
the Eligible Employee under the 401(k) Plan or (2) the percentage derived from
the ratio of:

 

 (i)                                  the aggregate Elective Deferrals
previously credited to the Eligible Employee’s Post-2004 Elective Deferral
Account for the portion of the Plan Year after the Eligible Employee’s Program
Eligibility Date, to

 

(ii)                                  the sum, aggregated for the portion of the
Plan Year that is after the Eligible Employee’s Program Eligibility Date and
determined as of the date the applicable payroll period ends, of (A) the
Eligible Employee’s Elective Deferrals, (B) the Eligible Employee’s Excess
401(k) Eligible Pay, and (C) if the Eligible Employee did not elect a Combined
Base Pay Election for the Plan Year, the compensation eligible for a matching
contribution under the 401(k) Plan.

 

Multiplied by: The Eligible Employee’s Excess 401(k) Eligible Pay plus the
Eligible Employee’s Elective Deferrals, each aggregated only for the portion of
the Plan Year that is after the Eligible Employee’s Program Eligibility Date and
until the applicable payroll period ends.

 

Minus: The Matching Contributions and Match Maximizer Contributions previously
credited to the Eligible Employee through the date the applicable payroll period
ends.

 

13

--------------------------------------------------------------------------------


 


ARTICLE V.  NON-ELECTIVE CREDITS


 


5.01.       AUTOMATIC CONTRIBUTIONS.  BEGINNING WITH THE PAYROLL PERIOD THAT
INCLUDES THE EFFECTIVE DATE, AN AUTOMATIC CONTRIBUTION SHALL BE CREDITED TO THE
POST-2004 COMPANY ACCOUNT OF AN EMPLOYEE WHO IS ELIGIBLE FOR AUTOMATIC
CONTRIBUTIONS UNDER SECTION 3.03 IN AN AMOUNT EQUAL TO THE SUM OF:


 


(A) THE EMPLOYEE’S “AUTOMATIC CONTRIBUTION PERCENTAGE” UNDER THE 401(K) PLAN
MULTIPLIED BY THE EMPLOYEE’S ELECTIVE DEFERRALS, IF ANY, FOR THE APPLICABLE
PAYROLL PERIOD; PLUS


 


(B) THE EMPLOYEE’S “AUTOMATIC CONTRIBUTION PERCENTAGE” UNDER THE 401(K) PLAN
MULTIPLIED BY THE EMPLOYEE’S EXCESS 401(K) ELIGIBLE PAY, IF ANY, FOR THE
APPLICABLE PAYROLL PERIOD.


 


5.02.       TRANSITION CREDITS.  BEGINNING WITH THE PAYROLL PERIOD THAT INCLUDES
THE EFFECTIVE DATE, A TRANSITION CREDIT SHALL BE CREDITED TO THE POST-2004
COMPANY ACCOUNT OF AN EMPLOYEE WHO IS ELIGIBLE FOR TRANSITION CREDITS UNDER
SECTION 3.03 IN AN AMOUNT EQUAL TO THE SUM OF:


 


(A) THE EMPLOYEE’S “TRANSITION CREDIT PERCENTAGE” UNDER THE 401(K) PLAN
MULTIPLIED BY, IF ANY, THE EMPLOYEE’S ELECTIVE DEFERRALS FOR THE APPLICABLE
PAYROLL PERIOD; PLUS


 


(B) THE EMPLOYEE’S “TRANSITION CREDIT PERCENTAGE” UNDER THE 401(K) PLAN
MULTIPLIED BY THE EMPLOYEE’S EXCESS 401(K) ELIGIBLE PAY, IF ANY, FOR THE
APPLICABLE PAYROLL PERIOD.


 


5.03.       SECTION 415 EXCESS CREDITS.  BEGINNING WITH THE PAYROLL PERIOD THAT
INCLUDES THE EFFECTIVE DATE, A SECTION 415 EXCESS CREDIT SHALL BE CREDITED TO
THE POST-2004 COMPANY ACCOUNT OF AN EMPLOYEE WHO IS ELIGIBLE FOR SECTION 415
EXCESS CREDITS UNDER SECTION 3.04 IN AN AMOUNT EQUAL TO THE EXCESS OF (A) THE
AMOUNT THAT WOULD HAVE BEEN ALLOCATED TO THE EMPLOYEE’S ACCOUNT UNDER THE
401(K) PLAN (INCLUDING ANY FORFEITURE THAT WOULD HAVE BEEN ALLOCATED TO SUCH
ACCOUNT IN LIEU OF SUCH A CONTRIBUTION) FOR SUCH PAYROLL PERIOD IF THE LIMITS
IMPOSED BY SECTION 415 OF THE CODE DID NOT APPLY TO SUCH ALLOCATION OVER (B) THE
AMOUNT ACTUALLY ALLOCATED TO SUCH EMPLOYEE’S ACCOUNT UNDER THE 401(K) PLAN
(INCLUDING ANY FORFEITURE ALLOCATED IN LIEU OF SUCH A CONTRIBUTION) FOR SUCH
PAYROLL PERIOD.


 


5.04.       DISCRETIONARY AWARDS.  FROM TIME TO TIME ON AND AFTER THE EFFECTIVE
DATE, THE COMPANY, IN ITS DISCRETION, MAY CREDIT AN ELIGIBLE EMPLOYEE’S
POST-2004 COMPANY ACCOUNT WITH AN AMOUNT DETERMINED UNDER AN AGREEMENT
EVIDENCING THE DISCRETIONARY AWARD, AND SUCH AWARD SHALL BE SUBJECT TO THE TERMS
SPECIFIED IN SUCH AGREEMENT IN ADDITION TO THE TERMS OF THIS PLAN.


 


14

--------------------------------------------------------------------------------



 


ARTICLE VI. VESTING, DEEMED INVESTMENT OF ACCOUNTS


 


6.01.       INDIVIDUAL ACCOUNTS.  FOR RECORD-KEEPING PURPOSES ONLY, THE PLAN
ADMINISTRATOR SHALL MAINTAIN, OR CAUSE TO BE MAINTAINED, RECORDS SHOWING THE
INDIVIDUAL BALANCES OF EACH ACCOUNT MAINTAINED FOR A PARTICIPANT FROM TIME TO
TIME UNDER THE PLAN.  PERIODICALLY, EACH PARTICIPANT SHALL BE FURNISHED WITH A
STATEMENT SETTING FORTH THE VALUE OF HIS OR HER ACCOUNTS UNDER THE PLAN.


 


6.02.       VESTING OF ACCOUNTS.  A PARTICIPANT SHALL BE FULLY VESTED IN ALL
ACCOUNTS MAINTAINED FOR THE PARTICIPANT UNDER THE PLAN; PROVIDED, HOWEVER, THAT
DISCRETIONARY AWARDS CREDITED TO A PARTICIPANT’S POST-2004 COMPANY ACCOUNT AND
EARNINGS, GAINS, OR LOSSES ON THOSE CONTRIBUTIONS, SHALL BECOME VESTED ONLY AS
SET FORTH IN THE AGREEMENT EVIDENCING THE AWARD AND, TO THE EXTENT NOT VESTED,
SHALL NOT BE PAID.


 


6.03.       DEEMED INVESTMENT OF ACCOUNTS.  A PARTICIPANT’S ACCOUNTS UNDER THE
PLAN SHALL BE ADJUSTED FOR DEEMED EARNINGS, GAINS, OR LOSSES.  EARNINGS, GAINS,
OR LOSSES FOR ANY PERIOD BEFORE THE EFFECTIVE DATE SHALL BE DETERMINED IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE EDCP.  EARNINGS, GAINS, OR
LOSSES FOR ANY PERIOD ON OR AFTER THE EFFECTIVE DATE SHALL BE DETERMINED IN
ACCORDANCE WITH THE FOLLOWING:


 


(A) DEEMED INVESTMENT OPTIONS AVAILABLE.


 

(1) GENERAL RULE.  A PARTICIPANT’S ACCOUNT SHALL BE TREATED AS IF THE
PARTICIPANT HAD INVESTED SUCH ACCOUNTS IN CERTAIN 401(K) PLAN INVESTMENT FUNDS
IN ACCORDANCE WITH SUBSECTION (B), BELOW, EXCEPT WITH RESPECT TO CERTAIN AMOUNTS
CREDITED BEFORE THE EFFECTIVE DATE AND ATTRIBUTABLE TO MATCHING CONTRIBUTIONS OR
THE BUY-FIRST PROGRAM AS DESCRIBED IN PARAGRAPHS (2) AND (3), BELOW.

 

(2) MATCHING CONTRIBUTIONS CREDITED BEFORE THE EFFECTIVE DATE.  THE PORTION OF A
PARTICIPANT’S PRE-2005 COMPANY ACCOUNT (IF ANY) AND THE PARTICIPANT’S POST-2004
COMPANY ACCOUNT ATTRIBUTABLE TO MATCHING CONTRIBUTIONS CREDITED TO THE
PARTICIPANT BEFORE THE EFFECTIVE DATE (AND RELATED EARNINGS BUT NOT DIVIDEND
EQUIVALENTS) SHALL BE TREATED AS IF INVESTED AT ALL TIMES IN THE IBM STOCK FUND
UNDER THE 401(K) PLAN.  NOTWITHSTANDING THE FOREGOING, IF A PARTICIPANT HAS A
TERMINATION OF EMPLOYMENT FOR PURPOSES OF THE 401(K) PLAN AND HIS OR HER ENTIRE
PLAN BENEFIT IS NOT IMMEDIATELY PAYABLE IN A LUMP SUM, AMOUNTS DESCRIBED IN THIS
PARAGRAPH (2) SHALL NO LONGER BE SUBJECT TO THE RESTRICTIONS OF THIS PARAGRAPH
(2) AND MAY BE INVESTED AS DESCRIBED IN PARAGRAPH (1), ABOVE.

 

(3) AMOUNTS ATTRIBUTABLE TO BUY-FIRST EXECUTIVE EQUITY PROGRAM. ANY PORTION OF A
PARTICIPANT’S POST-2004 ELECTIVE DEFERRAL ACCOUNT THAT IS ATTRIBUTABLE TO A
PARTICIPANT’S DEFERRALS UNDER THE EDCP THROUGH THE IBM BUY-FIRST EXECUTIVE
EQUITY PROGRAM BEFORE THE EFFECTIVE DATE (AND RELATED EARNINGS BUT NOT DIVIDEND
EQUIVALENTS) SHALL, FOR THE THREE-YEAR PERIOD

 

15

--------------------------------------------------------------------------------


 

FOLLOWING THE DATE SUCH DEFERRALS WERE CREDITED, BE TREATED AS IF INVESTED IN
THE IBM STOCK FUND UNDER THE 401(K) PLAN; PROVIDED, HOWEVER, THAT IF A
PARTICIPANT HAS A TERMINATION OF EMPLOYMENT FOR PURPOSES OF THE 401(K) PLAN
BEFORE THE END OF SUCH THREE-YEAR PERIOD AND HIS OR HER ENTIRE PLAN BENEFIT IS
NOT IMMEDIATELY PAYABLE IN A LUMP SUM, AMOUNTS DESCRIBED IN THIS PARAGRAPH
(3) SHALL NO LONGER BE SUBJECT TO THE RESTRICTIONS OF THIS PARAGRAPH (3) AND MAY
BE INVESTED AS DESCRIBED IN PARAGRAPH (1), ABOVE.

 


(B) ELECTIONS FOR DEEMED INVESTMENT OPTIONS.


 

(1) INITIAL ELECTION FOR FUTURE CREDITS.  A PARTICIPANT SHALL DESIGNATE, IN SUCH
FORM AND AT SUCH TIME IN ADVANCE AS MAY BE PRESCRIBED BY THE PLAN ADMINISTRATOR,
THE PROPORTIONS (IN MULTIPLES OF 1%) IN WHICH ELECTIVE DEFERRALS AND COMPANY
CONTRIBUTIONS CREDITED TO HIS OR HER PLAN ACCOUNTS ON OR AFTER THE EFFECTIVE
DATE SHALL BE TREATED AS IF THEY HAD BEEN ALLOCATED AMONG ANY OR ALL OF THE
INVESTMENT FUNDS THAT ARE AVAILABLE UNDER THE 401(K) PLAN (OTHER THAN THE MUTUAL
FUND WINDOW) AT THE TIME SUCH AMOUNTS ARE CREDITED.  IF THE PARTICIPANT MAKES NO
SUCH DESIGNATION, THE PARTICIPANT SHALL BE DEEMED TO HAVE DESIGNATED THE DEFAULT
INVESTMENT FUND UNDER THE 401(K) PLAN.

 

(2) CHANGE IN ELECTION FOR FUTURE CREDITS.  A PARTICIPANT MAY ELECT, IN SUCH
FORM AND AT SUCH TIME IN ADVANCE AS MAY BE PRESCRIBED BY THE PLAN ADMINISTRATOR,
TO CHANGE HIS OR HER INVESTMENT ELECTIONS FOR FUTURE ELECTIVE DEFERRALS AND
COMPANY CONTRIBUTIONS CREDITED TO HIS OR HER PLAN ACCOUNTS.  ANY RESTRICTIONS ON
INVESTMENT ELECTION CHANGES THAT APPLY UNDER THE 401(K) PLAN SHALL ALSO APPLY
UNDER THE PLAN.

 

(3) TRANSFERS AMONG DEEMED INVESTMENT OPTIONS.  A PARTICIPANT MAY ELECT, IN SUCH
FORM AND AT SUCH TIME IN ADVANCE AS MAY BE PRESCRIBED BY THE PLAN ADMINISTRATOR,
TO TRANSFER BALANCES IN HIS OR HER PLAN ACCOUNTS (OTHER THAN AMOUNTS DESCRIBED
IN SUBSECTIONS (A)(1), (A)(2), OR (A)(3) THAT ARE REQUIRED TO BE TREATED AS
INVESTED IN IBM STOCK OR THE IBM STOCK FUND) AMONG THE AVAILABLE INVESTMENT
FUNDS, PROVIDED THAT:

 

I.             TRANSFERS MUST BE MADE IN MULTIPLES OF 1%, PROVIDED THAT THE
MINIMUM AMOUNT TRANSFERRED SHALL BE $250 IF THAT IS GREATER THAN 1% (PROVIDED,
HOWEVER, THAT THE PLAN ADMINISTRATOR MAY SPECIFY A DIFFERENT PERCENTAGE AND/OR A
DIFFERENT DOLLAR AMOUNT TO BE APPLIED IN THIS PARAGRAPH);

 

II.          ANY RESTRICTIONS ON TRANSFERS INTO OR OUT OF INVESTMENT FUNDS THAT
APPLY UNDER THE 401(K) PLAN SHALL ALSO APPLY UNDER THE PLAN; AND

 

16

--------------------------------------------------------------------------------


 

III.       PLAN ADMINISTRATOR MAY IMPOSE SUCH ADDITIONAL RULES AND LIMITS UPON
TRANSFERS BETWEEN INVESTMENT FUNDS AS THE PLAN ADMINISTRATOR MAY DEEM NECESSARY
OR APPROPRIATE.

 


(C) ADMINISTRATIVE FEE.  EACH CALENDAR QUARTER, AN ADMINISTRATIVE FEE SHALL BE
DEDUCTED PRO RATA FROM EACH PARTICIPANT’S ACCOUNTS.  THE AMOUNT OF THE FEE SHALL
BE DETERMINED BY THE PLAN ADMINISTRATOR AND, AS OF THE EFFECTIVE DATE IS $8 EACH
QUARTER.


 


17

--------------------------------------------------------------------------------



 


ARTICLE VII. PAYMENT OF GRANDFATHERED AMOUNTS


 


7.01.       GRANDFATHERED TREATMENT OF GRANDFATHERED AMOUNTS.  PRE-2005 ACCOUNTS
ARE PAID IN ACCORDANCE WITH THE EDCP IN EFFECT ON OCTOBER 3, 2004, EXCEPT AS THE
EDCP IS AMENDED, WHERE EACH SUCH AMENDMENT DOES NOT CONSTITUTE A “MATERIAL
MODIFICATION,” AS DETERMINED UNDER SECTION 409A OF THE CODE.  THIS ARTICLE VII
DESCRIBES THE KEY PROVISIONS OF THE EDCP (AS AMENDED), AS IT APPLIES TO
GRANDFATHERED AMOUNTS ON AND AFTER THE EFFECTIVE DATE.


 


7.02.       PAYMENT OF GRANDFATHERED AMOUNTS UPON DEATH.   IF A PARTICIPANT DIES
BEFORE HIS OR HER PRE-2005 ACCOUNTS HAVE BEEN DISTRIBUTED IN FULL, THE VALUE OF
HIS OR HER PRE-2005 ACCOUNTS SHALL BE PAID IN A LUMP SUM TO THE PARTICIPANT’S
BENEFICIARY AS SOON AS PRACTICABLE AFTER THE PARTICIPANT’S DEATH.


 


7.03.       OPTIONS FOR PAYMENT OF GRANDFATHERED AMOUNTS UPON TERMINATION OF
EMPLOYMENT.


 


(A) FORMS OF PAYMENT.  A PARTICIPANT MAY ELECT, AT THE TIME AND IN THE MANNER
DESCRIBED IN SUBSECTION (B), BELOW, TO HAVE THE VALUE OF HIS OR HER PRE-2005
ACCOUNTS PAID UNDER ONE OF THE FOLLOWING OPTIONS, SUBJECT TO THE LIMITS IN
SECTION 7.04, BELOW (REGARDING RETIREMENT-ELIGIBILITY AND $25,000 CASH-OUT
LIMIT):


 

(1) A LUMP SUM PAYMENT AS SOON AS PRACTICABLE FOLLOWING THE PARTICIPANT’S
TERMINATION FROM EMPLOYMENT;

 

(2) A LUMP SUM PAYMENT AS OF THE LAST BUSINESS DAY IN JANUARY OF THE CALENDAR
YEAR IMMEDIATELY FOLLOWING THE CALENDAR YEAR IN WHICH THE PARTICIPANT’S
TERMINATION FROM EMPLOYMENT OCCURS; OR

 

(3) FROM TWO TO 10 ANNUAL INSTALLMENTS (AS ELECTED BY THE PARTICIPANT), EACH
PAID AS OF THE LAST BUSINESS DAY IN JANUARY BEGINNING WITH THE
JANUARY IMMEDIATELY FOLLOWING THE CALENDAR YEAR IN WHICH THE PARTICIPANT’S
TERMINATION FROM EMPLOYMENT OCCURS, UNTIL THE ELECTED NUMBER OF INSTALLMENTS
HAVE BEEN PAID.

 

Solely for purposes of this subsection (a), termination of employment includes
the date on which a Participant begins to receive LTD Benefits.

 


(B) ELECTION OF PAYMENT OPTION.  A PARTICIPANT SHALL ELECT A PAYMENT OPTION FOR
HIS OR HER PRE-2005 ACCOUNTS IN THE FORM AND MANNER PRESCRIBED BY THE PLAN
ADMINISTRATOR.  A PAYMENT ELECTION MADE BEFORE JANUARY 1, 2008, APPLIES TO A
TERMINATION OF EMPLOYMENT THAT OCCURS AT LEAST SIX MONTHS AFTER, AND IN A
CALENDAR YEAR AFTER, THE PAYMENT ELECTION IS MADE.  A PAYMENT ELECTION MADE ON
OR AFTER JANUARY 1, 2008, APPLIES TO A TERMINATION OF EMPLOYMENT THAT OCCURS AT
LEAST TWELVE MONTHS AFTER THE PAYMENT ELECTION IS MADE.


 


18

--------------------------------------------------------------------------------



 


7.04.       PAYMENT OF GRANDFATHERED AMOUNTS UPON TERMINATION OF EMPLOYMENT. THE
PARTICIPANT’S PRE-2005 ACCOUNTS SHALL BE PAID TO THE PARTICIPANT IN THE FORM AND
AT THE TIME DESCRIBED BELOW:


 


(A) NON-RETIREMENT-ELIGIBLE OR BENEFIT IS LESS THAN $25,000.  IF THE PARTICIPANT
IS NOT A RETIREMENT-ELIGIBLE PARTICIPANT OR IF THE AGGREGATE VALUE OF ALL OF THE
PARTICIPANT’S ACCOUNTS UNDER THE PLAN (INCLUDING, FOR THIS PURPOSE, “DEFERRED
SHARES” AS DEFINED IN THE EDCP) IS LESS THAN $25,000 WHEN THE PARTICIPANT
TERMINATES EMPLOYMENT, THE PARTICIPANT’S PRE-2005 ACCOUNTS SHALL BE PAID IN AN
IMMEDIATE LUMP SUM;


 


(B) RETIREMENT-ELIGIBLE WITHOUT VALID PAYMENT ELECTION.  IF THE PARTICIPANT IS A
RETIREMENT-ELIGIBLE PARTICIPANT BUT HAS NOT MADE A VALID PAYMENT ELECTION, THE
PARTICIPANT’S PRE-2005 ACCOUNTS SHALL BE PAID IN A LUMP SUM AS OF THE LAST
BUSINESS DAY IN JANUARY IMMEDIATELY FOLLOWING THE CALENDAR YEAR OF THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT, PROVIDED THAT THE AGGREGATE VALUE OF
ALL OF THE PARTICIPANT’S ACCOUNTS (INCLUDING, FOR THIS PURPOSE, “DEFERRED
SHARES” AS DEFINED IN THE EDCP) UNDER THE PLAN IS AT LEAST $25,000 WHEN THE
PARTICIPANT TERMINATES EMPLOYMENT.


 


(C) RETIREMENT-ELIGIBLE WITH VALID PAYMENT ELECTION.  IF THE PARTICIPANT IS A
RETIREMENT-ELIGIBLE PARTICIPANT AND HAS MADE A VALID PAYMENT ELECTION, THE
PARTICIPANT’S PRE-2005 ACCOUNTS SHALL BE PAID IN ACCORDANCE WITH THE PAYMENT
OPTION ELECTED, PROVIDED THAT THE AGGREGATE VALUE OF ALL OF THE PARTICIPANT’S
ACCOUNTS UNDER THE PLAN IS AT LEAST $25,000 (INCLUDING, FOR THIS PURPOSE,
“DEFERRED SHARES” AS DEFINED IN THE EDCP) WHEN THE PARTICIPANT TERMINATES
EMPLOYMENT.


 


19

--------------------------------------------------------------------------------



 


ARTICLE VIII. PAYMENT OF NON-GRANDFATHERED AMOUNTS


 


8.01.       PAYMENT OF NON-GRANDFATHERED AMOUNTS UPON DEATH.  IF A PARTICIPANT
DIES BEFORE HIS OR HER POST-2004 ACCOUNTS HAVE BEEN DISTRIBUTED IN FULL, THE
VALUE OF HIS OR HER POST-2004 ACCOUNTS SHALL BE PAID IN A LUMP SUM TO THE
PARTICIPANT’S BENEFICIARY ON THE DATE THAT IS 30 DAYS AFTER THE DATE OF THE
PARTICIPANT’S DEATH (OR, IF THAT DATE IS NOT A BUSINESS DAY, THE FIRST BUSINESS
DAY THEREAFTER).  HOWEVER, THE PLAN ADMINISTRATOR MAY MAKE PAYMENT ON ANY OTHER
DAY TO THE EXTENT THAT SUCH PAYMENT IS TREATED AS BEING PAID ON THE DATE
SPECIFIED IN THE PREVIOUS SENTENCE UNDER TREASURY REGULATION SECTION
1.409A-3(D), WHICH PERMITS PAYMENT TO BE MADE WITHIN THIRTY DAYS BEFORE THE
SPECIFIED DATE AND LATER WITHIN THE SAME CALENDAR YEAR, OR, IF LATER, WITHIN
2-1/2 MONTHS FOLLOWING THE SPECIFIED DATE, PROVIDED THAT THE PARTICIPANT IS NOT
PERMITTED TO DESIGNATE THE TAXABLE YEAR OF PAYMENT.  FOR PURPOSES OF DETERMINING
THE AMOUNT PAYABLE TO THE BENEFICIARY, THE PARTICIPANT’S POST-2004 ACCOUNTS WILL
BE VALUED AS OF THE DATE THE PAYMENT IS PROCESSED.


 


8.02.       FORM OF PAYMENT FOR NON-GRANDFATHERED AMOUNTS PAID UPON A 409A
SEPARATION FROM SERVICE.  A PARTICIPANT MAY ELECT, AT THE TIME AND IN THE MANNER
DESCRIBED IN SECTION 8.03, BELOW, TO HAVE THE VALUE OF HIS OR HER POST-2004
ACCOUNTS PAID UNDER ONE OF THE FOLLOWING OPTIONS, SUBJECT TO THE LIMITS IN
SECTION 8.04, BELOW (REGARDING DELAYS FOR 409A KEY EMPLOYEES) AND SECTION 8.05,
BELOW (SPECIAL RULES FOR SEPARATIONS DURING THE FIRST QUARTER OF 2008):


 


(A) A LUMP SUM PAYMENT AS OF THE FIRST BUSINESS DAY THAT IS AT LEAST 30 DAYS
AFTER THE PARTICIPANT’S 409A SEPARATION FROM SERVICE;


 


(B) A LUMP SUM PAYMENT AS OF THE LAST BUSINESS DAY IN JANUARY OF THE CALENDAR
YEAR IMMEDIATELY FOLLOWING THE CALENDAR YEAR IN WHICH THE PARTICIPANT’S 409A
SEPARATION FROM SERVICE OCCURS; OR


 


(C) FROM TWO TO 10 ANNUAL INSTALLMENTS (AS ELECTED BY THE PARTICIPANT), EACH
PAID AS OF THE LAST BUSINESS DAY IN JANUARY BEGINNING WITH THE
JANUARY IMMEDIATELY FOLLOWING THE CALENDAR YEAR IN WHICH THE PARTICIPANT’S 409A
SEPARATION FROM SERVICE OCCURS, UNTIL THE ELECTED NUMBER OF INSTALLMENTS HAVE
BEEN PAID, SUBJECT TO SECTION 8.04(C) (INVOLUNTARY CASH-OUTS).  THIS INSTALLMENT
OPTION IS TREATED AS THE ENTITLEMENT TO A SINGLE PAYMENT FOR PURPOSES OF
TREASURY REGULATION SECTION 1.409A-2(B)(2)(III).


 

However, the Plan Administrator may make payment on any other day to the extent
that such payment is treated as being paid on the date specified above under
Treasury Regulation section 1.409A-3(d), which permits payment to be made within
thirty days before the specified date and later within the same calendar year,
or, if later, within 2-1/2 months following the specified date, provided that
the Participant is not permitted to designate the taxable year of payment.

 


20

--------------------------------------------------------------------------------

 


 


8.03.       ELECTING AND CHANGING PAYMENT OPTIONS FOR NON-GRANDFATHERED AMOUNTS.


 


(A) ELECTION OF PAYMENT OPTION.  A PARTICIPANT SHALL ELECT A PAYMENT OPTION FOR
HIS OR HER POST-2004 ACCOUNTS IN THE FORM AND MANNER PRESCRIBED BY THE PLAN
ADMINISTRATOR AND DURING WHICHEVER OF THE FOLLOWING ELECTION PERIODS APPLIES TO
THE PARTICIPANT (EXCEPT AS PROVIDED IN SECTION 8.05, BELOW, WITH RESPECT TO A
SEPARATION DURING THE FIRST QUARTER OF 2008):


 

(1) SPECIAL ELECTION PERIOD IN 2007.  DURING THE SPECIAL ELECTION PERIOD
DESIGNATED BY THE PLAN ADMINISTRATOR AND ENDING NO LATER THAN DECEMBER 31, 2007,
AN EMPLOYEE MAY ELECT THE PAYMENT OPTION THAT WILL APPLY TO HIS OR HER POST-2004
ACCOUNTS UNDER THE PLAN IN THE EVENT HIS 409A SEPARATION FROM SERVICE OCCURS ON
OR AFTER APRIL 1, 2008, IF THE EMPLOYEE:

 

I.             IS ELIGIBLE TO MAKE ELECTIVE DEFERRALS IN 2008;

 

II.          ON OCTOBER 31, 2007, HAD A BALANCE IN HIS OR HER EDCP ACCOUNTS; OR

 

III.       ON OCTOBER 31, 2007, HAD A VALID EDCP ELECTION ON FILE FOR DEFERRALS
IN 2007.

 

Accordingly, an individual who first became an executive after October 31, 2007
and who is not eligible to make Elective Deferrals in 2008, is not eligible to
make a payment election under this paragraph (1), even if he or she deferred pay
under the EDCP in 2007.

 

(2) ELECTION IN PLAN YEAR BEFORE INITIAL ELIGIBILITY.  AN INDIVIDUAL WHO IS
FIRST ELIGIBLE TO MAKE ELECTIVE DEFERRALS IN A PLAN YEAR BEGINNING AFTER THE
EFFECTIVE DATE, AND WHO BEFORE SUCH PLAN YEAR HAS NOT EARNED ANY OTHER BENEFIT
UNDER THE PLAN (INCLUDING THE EDCP) MAY, DURING THE ANNUAL ENROLLMENT PERIOD
PRESCRIBED BY THE PLAN ADMINISTRATOR THAT IMMEDIATELY PRECEDES SUCH PLAN YEAR,
ELECT THE PAYMENT OPTION THAT WILL APPLY TO HIS OR HER POST-2004 ACCOUNTS UNDER
THE PLAN, WHETHER OR NOT THE INDIVIDUAL ALSO ELECTS TO MAKE ELECTIVE DEFERRALS
DURING SUCH ENROLLMENT PERIOD.

 

(3) INITIAL ELECTION FOR PRE-SEPTEMBER 1, 2007 HIRE.  IF, DURING A PLAN YEAR, AN
ELIGIBLE EMPLOYEE EARNS FOR THE FIRST TIME AUTOMATIC CONTRIBUTIONS AND/OR
TRANSITION CREDITS (BUT NOT SECTION 415 EXCESS CREDITS), AND THE BENEFIT THE
ELIGIBLE EMPLOYEE EARNS UNDER THE PLAN FOR THE PLAN YEAR IS EQUAL ONLY TO THE
EXCESS OF AMOUNTS THAT WOULD OTHERWISE BE ALLOCATED TO THE PARTICIPANT’S ACCOUNT
IN THE 401(K) PLAN IN THE ABSENCE OF ONE OR MORE LIMITS APPLICABLE TO
TAX-QUALIFIED PLANS OVER THE AMOUNT ACTUALLY CREDITED TO THE PARTICIPANT’S
ACCOUNT IN THE 401(K) PLAN, THE PARTICIPANT MAY ELECT, IN ACCORDANCE WITH TREAS.
REG. § 1.409A-2(A)(7)(III), THE PAYMENT OPTION THAT

 

21

--------------------------------------------------------------------------------


 

WILL APPLY TO HIS OR HER POST-2004 ACCOUNTS UNDER THE PLAN DURING THE PERIOD
DETERMINED BY THE PLAN ADMINISTRATOR THAT ENDS NO LATER THAN JANUARY 31ST OF THE
CALENDAR YEAR IMMEDIATELY FOLLOWING THE CALENDAR YEAR IN WHICH THE AUTOMATIC
AND/OR TRANSITION CREDIT IS CREDITED, BUT ONLY IF THE PARTICIPANT:

 

I.             WAS HIRED BY THE COMPANY BEFORE SEPTEMBER 1, 2007 AND HAS BEEN
EMPLOYED CONTINUOUSLY SINCE HIS OR HER HIRE DATE;

 

II.          WAS NOT, DURING THE PLAN YEAR OF SUCH CREDIT OR ANY PREVIOUS PLAN
YEAR BEGINNING ON OR AFTER THE EFFECTIVE DATE, ELIGIBLE TO MAKE AN ELECTIVE
DEFERRAL;

 

III.       WAS NOT PREVIOUSLY ELIGIBLE TO ELECT A PAYMENT OPTION UNDER THIS
SUBSECTION (A);

 

IV.      HAS NOT, IN ANY CALENDAR YEAR PRIOR TO THE CALENDAR YEAR OF THE
CONTRIBUTION, ACCRUED A BENEFIT OR DEFERRED COMPENSATION UNDER A PLAN AS
DETERMINED UNDER TREAS. REG. § 1.409A-2(A)(7)(III).

 


(B) IRREVOCABILITY AND DEFAULT PAYMENT OPTION.  IF A PARTICIPANT DOES NOT MAKE
AN ELECTION UNDER PARAGRAPHS (A)(1), (A)(2), OR (A)(3), ABOVE (INCLUDING A
PARTICIPANT WHO IS NOT ELIGIBLE TO MAKE AN ELECTION UNDER ANY OF THOSE
PARAGRAPHS), THE PARTICIPANT’S INITIAL PAYMENT ELECTION SHALL BE THE PAYMENT
OPTION DESCRIBED IN SUBSECTION 8.02(A) (IMMEDIATE LUMP SUM), ABOVE.  A
PARTICIPANT’S INITIAL PAYMENT ELECTION (INCLUDING THE DEFAULT OPTION DESCRIBED
IN THE PREVIOUS SENTENCE) BECOMES IRREVOCABLE, AND CAN BE CHANGED ONLY IN
ACCORDANCE WITH SUBSECTION (C), BELOW, AFTER (I) THE DEADLINE SPECIFIED IN
PARAGRAPHS (A)(1) OR (A)(3), FOR PARTICIPANTS ELIGIBLE TO MAKE ELECTIONS UNDER
THOSE PARAGRAPHS, AND (II) DECEMBER 31 OF THE PLAN YEAR PRECEDING THE PLAN YEAR
IN WHICH THE PARTICIPANT FIRST EARNS A CREDIT UNDER THE PLAN, FOR ALL OTHER
PARTICIPANTS.


 


(C) CHANGING PAYMENT OPTIONS.  A PARTICIPANT MAY ELECT, IN THE FORM AND MANNER
PRESCRIBED BY THE PLAN ADMINISTRATOR, TO CHANGE THE PARTICIPANT’S INITIAL
PAYMENT OPTION DETERMINED UNDER THIS SECTION 8.03, PROVIDED THAT:


 

(1) THE PARTICIPANT MUST MAKE SUCH ELECTION AT LEAST 12 MONTHS BEFORE THE DATE
OF HIS 409A SEPARATION FROM SERVICE;

 

(2) IF THE ELECTION IS MADE ON OR AFTER JANUARY 1, 2009, THE PAYMENT DATE FOR
ANY LUMP SUM OR THE START DATE FOR ANY SERIES OF INSTALLMENTS PROVIDED FOR UNDER
THE NEW PAYMENT OPTION SHALL BE THE FIFTH ANNIVERSARY OF THE PAYMENT DATE OR
START DATE THAT WOULD HAVE APPLIED ABSENT A CHANGE IN PAYMENT OPTION; AND

 

(3) THE PARTICIPANT MAY CHANGE HIS OR HER PAYMENT OPTION:

 

22

--------------------------------------------------------------------------------


 

I.             ONLY ONCE DURING 2008; AND

 

II.          ONLY ONCE ON OR AFTER JANUARY 1, 2009.

 


8.04.       PAYMENT OF NON-GRANDFATHERED AMOUNTS UPON A 409A SEPARATION FROM
SERVICE.  THE VALUE OF A PARTICIPANT’S POST-2004 ACCOUNTS SHALL BE PAID TO THE
PARTICIPANT UPON HIS OR HER 409A SEPARATION FROM SERVICE ON OR AFTER THE
EFFECTIVE DATE IN THE FORM AND AT THE TIME PROVIDED IN SECTIONS 8.02 AND 8.03,
ABOVE (EXCEPT AS PROVIDED IN SECTION 8.05, BELOW (SPECIAL RULES FOR FIRST
QUARTER OF 2008)), SUBJECT TO THE FOLLOWING:


 


(A) DELAY FOR 409A KEY EMPLOYEES.  IF THE PARTICIPANT IS A 409A KEY EMPLOYEE ON
THE DATE OF HIS OR HER 409A SEPARATION FROM SERVICE, THE PAYMENT DATE FOR ANY
LUMP SUM OR THE START DATE FOR ANY SERIES OF INSTALLMENTS PROVIDED FOR UNDER THE
APPLICABLE PAYMENT OPTION SHALL BE THE LATER OF (I) THE FIRST BUSINESS DAY THAT
IS SIX MONTHS AFTER THE DATE OF THE PARTICIPANT’S 409A SEPARATION FROM SERVICE,
OR (II) THE OTHERWISE APPLICABLE PAYMENT DATE OR START DATE, SUBJECT TO
SUBSECTION (B) (DEATH).  IF THE START DATE OF A SERIES OF INSTALLMENTS OCCURS
OTHER THAN AS OF  THE LAST BUSINESS DAY IN JANUARY DUE TO APPLICATION OF THIS
PARAGRAPH, INSTALLMENTS AFTER THE FIRST INSTALLMENT SHALL BE PAID AS OF THE LAST
BUSINESS DAY IN JANUARY OF EACH SUBSEQUENT YEAR, AS SCHEDULED WITHOUT REGARD TO
THE DELAY DESCRIBED IN THIS SUBSECTION (A).


 


(B) DEATH OF PARTICIPANT AFTER 409A SEPARATION FROM SERVICE.  IF THE DEATH OF A
PARTICIPANT (INCLUDING A 409A KEY EMPLOYEE DESCRIBED IN SUBSECTION (A), ABOVE)
OCCURS BEFORE THE PAYMENT DATE FOR ANY LUMP SUM OR INSTALLMENT PROVIDED FOR
UNDER THE APPLICABLE PAYMENT OPTION, PAYMENT SHALL BE MADE TO THE PARTICIPANT’S
BENEFICIARY AS PROVIDED IN SECTION 8.01.


 


(C) INVOLUNTARY CASH-OUT.  IF (I) THE APPLICABLE PAYMENT OPTION IS THE
INSTALLMENT OPTION DESCRIBED IN SUBSECTION 8.02(C), ABOVE, AND (II) THE
AGGREGATE VALUE OF ALL OF THE PARTICIPANT’S ACCOUNTS UNDER THE PLAN (INCLUDING,
FOR THIS PURPOSE, “DEFERRED SHARES” AS DEFINED IN THE EDCP) DETERMINED AS OF THE
DATE OF HIS OR HER 409A SEPARATION FROM SERVICE IS LESS THAN 50% OF THE PAY
LIMIT IN EFFECT FOR THE CALENDAR YEAR IN WHICH THE PARTICIPANT’S 409A SEPARATION
FROM SERVICE OCCURS, THE VALUE OF THE PARTICIPANT’S POST-2004 ACCOUNTS SHALL BE
DISTRIBUTED IN A LUMP SUM ON THE START DATE THAT WOULD OTHERWISE HAVE APPLIED
FOR THE ELECTED INSTALLMENTS, TAKING INTO ACCOUNT ANY APPLICABLE DELAY FOR A
409A KEY EMPLOYEE DESCRIBED IN SUBSECTION (A), ABOVE.


 


23

--------------------------------------------------------------------------------



 


8.05.       SPECIAL RULES FOR PAYMENT OF NON-GRANDFATHERED AMOUNTS UPON A 409A
SEPARATION FROM SERVICE IN FIRST QUARTER OF 2008.  IF A PARTICIPANT’S 409A
SEPARATION FROM SERVICE OCCURS ON OR AFTER JANUARY 1, 2008, AND BEFORE APRIL 1,
2008, THE PARTICIPANT’S POST-2004 ACCOUNTS SHALL BE PAID TO THE PARTICIPANT IN
THE FORM AND AT THE TIME DESCRIBED BELOW, EXCEPT THAT SUCH PAYMENTS SHALL BE
SUBJECT TO SECTION 8.04(A) (DELAY FOR 409A KEY EMPLOYEES) AND
SECTION 8.04(B) (DEATH OF PARTICIPANT AFTER 409A SEPARATION FROM SERVICE):


 


(A) NON-RETIREMENT-ELIGIBLE OR BENEFIT IS LESS THAN $25,000.  IF THE PARTICIPANT
IS NOT A RETIREMENT-ELIGIBLE PARTICIPANT OR IF THE AGGREGATE VALUE OF ALL OF THE
PARTICIPANT’S ACCOUNTS UNDER THE PLAN (INCLUDING, FOR THIS PURPOSE, “DEFERRED
SHARES” AS DEFINED IN THE EDCP) IS LESS THAN $25,000 AS OF THE DATE OF HIS OR
HER 409A SEPARATION FROM SERVICE, THE PARTICIPANT’S POST-2004 ACCOUNTS SHALL BE
PAID IN AN IMMEDIATE LUMP SUM AS DESCRIBED IN SECTION 8.02(A), ABOVE;


 


(B) RETIREMENT-ELIGIBLE WITHOUT VALID PAYMENT ELECTION.  IF THE PARTICIPANT IS A
RETIREMENT-ELIGIBLE PARTICIPANT BUT HAS NOT MADE A VALID PAYMENT ELECTION, THE
PARTICIPANT’S POST-2004 ACCOUNTS SHALL BE PAID IN A LUMP SUM AS OF THE LAST
BUSINESS DAY IN JANUARY IMMEDIATELY FOLLOWING THE CALENDAR YEAR OF THE
PARTICIPANT’S 409A SEPARATION FROM SERVICE AS DESCRIBED IN SECTION 8.02(B),
ABOVE, PROVIDED THAT THE AGGREGATE VALUE OF ALL OF THE PARTICIPANT’S ACCOUNTS
UNDER THE PLAN (INCLUDING, FOR THIS PURPOSE, “DEFERRED SHARES” AS DEFINED IN THE
EDCP) IS AT LEAST $25,000 AS OF THE DATE OF HIS OR HER 409A SEPARATION FROM
SERVICE.


 


(C) RETIREMENT-ELIGIBLE WITH VALID PAYMENT ELECTION.  IF THE PARTICIPANT IS A
RETIREMENT-ELIGIBLE PARTICIPANT AND HAS MADE A VALID PAYMENT ELECTION, THE
PARTICIPANT’S POST-2004 ACCOUNTS SHALL BE PAID IN ACCORDANCE WITH THE PAYMENT
OPTION ELECTED, AS DESCRIBED IN SECTION 8.02, ABOVE, PROVIDED THAT THE AGGREGATE
VALUE OF ALL OF THE PARTICIPANT’S ACCOUNTS UNDER THE PLAN (INCLUDING, FOR THIS
PURPOSE, “DEFERRED SHARES” AS DEFINED IN THE EDCP) IS AT LEAST $25,000 AS OF THE
DATE OF HIS OR HER 409A SEPARATION FROM SERVICE.


 

For purposes of this Section 8.04, a valid payment election is a payment
election made at least six months before the Participant’s 409A Separation from
Service in a manner prescribed by the Plan Administrator.  If a Participant did
not make a valid payment election for his or her Post-2004 Accounts, the
Participant’s valid payment election shall be his or her valid payment election
for his or her Pre-2005 Accounts, if any.

 


8.06.       VALUATION OF NON-GRANDFATHERED ACCOUNTS.  FOR PURPOSES OF
DETERMINING THE AMOUNT OF ANY PAYMENT OF THE PARTICIPANT’S POST-2004 ACCOUNTS,
THE PARTICIPANT’S POST-2004 ACCOUNTS WILL BE VALUED AS OF THE DATE THE PAYMENT
IS PROCESSED, EXCEPT THAT IF PAYMENT IS REQUIRED UNDER THE TERMS OF THE PLAN TO
BE MADE AS OF THE LAST BUSINESS DAY IN JANUARY OF A PLAN YEAR (FOR EXAMPLE,
PURSUANT TO SECTION 8.02(B)), THE PARTICIPANT’S POST-2004 ACCOUNTS WITH RESPECT
TO SUCH PAYMENT SHALL BE VALUED AS OF SUCH LAST BUSINESS DAY IN JANUARY.  FOR
PURPOSES OF DETERMINING THE AMOUNT OF ANY ANNUAL INSTALLMENT PAYMENT OF THE
PARTICIPANT’S POST-2004 ACCOUNTS, THE


 


24

--------------------------------------------------------------------------------



 


 


VALUE OF THE PARTICIPANT’S POST-2004 ACCOUNTS ON THE VALUATION DATE SHALL BE
DIVIDED BY THE REMAINING NUMBER OF INSTALLMENTS.  NO ADJUSTMENT SHALL BE MADE TO
THE AMOUNT OF ANY LUMP SUM OR INSTALLMENT AFTER THE VALUATION DATE.


 


8.07.       EFFECT OF REHIRE ON NON-GRANDFATHERED PAYMENTS.  IF A PARTICIPANT
BECOMES ELIGIBLE FOR A PAYMENT OF BENEFITS ON ACCOUNT OF A 409A SEPARATION FROM
SERVICE AND IS REHIRED AS AN EMPLOYEE BEFORE HIS OR HER POST-2004 ACCOUNTS HAVE
BEEN DISTRIBUTED IN FULL, PAYMENTS SHALL BE MADE AS IF THE PARTICIPANT HAD NOT
BEEN REHIRED.  IF THE PARTICIPANT AGAIN BECOMES ELIGIBLE TO MAKE ELECTIVE
DEFERRALS OR RECEIVE COMPANY CONTRIBUTIONS FOLLOWING HIS OR HER REHIRE, THE PLAN
ADMINISTRATOR SHALL ARRANGE SEPARATE ACCOUNTING FOR ELECTIVE DEFERRALS AND
COMPANY CONTRIBUTIONS (AND RELATED EARNINGS, GAINS, OR LOSSES) CREDITED TO THE
PARTICIPANT’S POST-2004 ACCOUNTS FOLLOWING THE PARTICIPANT’S REHIRE, AND THE
PARTICIPANT’S OPPORTUNITY TO MAKE AN INITIAL DISTRIBUTION ELECTION UNDER
SUBSECTION 8.03(A)(2) (ELECTION IN PLAN YEAR BEFORE INITIAL ELIGIBILITY) SHALL
BE DETERMINED WITHOUT REGARD TO THE BENEFITS EARNED UNDER THE PLAN PRIOR TO THE
PARTICIPANT’S REHIRE.


 


25

--------------------------------------------------------------------------------



 


ARTICLE IX.  ADMINISTRATION


 


9.01.       AMENDMENT OR TERMINATION.  THIS PLAN MAY BE AMENDED FROM TIME TO
TIME FOR ANY PURPOSE PERMITTED BY LAW OR TERMINATED AT ANY TIME BY WRITTEN
RESOLUTION OF THE BOARD OR BY IBM’S CHIEF HUMAN RESOURCES OFFICER, BUT ONLY IF
THE CHIEF HUMAN RESOURCE OFFICER’S ACTION IS NOT MATERIALLY INCONSISTENT WITH A
PRIOR ACTION OF THE BOARD.  THE AUTHORITY TO AMEND OR TERMINATE THE PLAN SHALL
INCLUDE THE AUTHORITY TO AMEND THE PROCEDURE FOR AMENDING OR TERMINATING THE
PLAN AND THE AUTHORITY TO AMEND OR TERMINATE ANY RELATED INSTRUMENT OR
AGREEMENT.


 


9.02.       RESPONSIBILITIES.


 


(A) THE FOLLOWING PERSONS AND GROUPS OF PERSONS SHALL SEVERALLY HAVE THE
AUTHORITY TO CONTROL AND MANAGE THE OPERATION AND ADMINISTRATION OF THE PLAN AS
HEREIN DELINEATED:


 

(1) THE BOARD,

 

(2) IBM’S CHIEF HUMAN RESOURCES OFFICER, AND

 

(3) THE PLAN ADMINISTRATOR AND EACH PERSON ON ANY COMMITTEE SERVING AS THE PLAN
ADMINISTRATOR.

 

Each person or group of persons shall be responsible for discharging only the
duties assigned to it by the terms of the Plan.

 


(B) THE BOARD SHALL BE RESPONSIBLE ONLY FOR APPROVAL OF A RESOLUTION IN
ACCORDANCE WITH SECTION 9.01 TO AMEND OR TERMINATE THE PLAN.


 


(C) IBM’S CHIEF HUMAN RESOURCES OFFICER MAY, PURSUANT TO A DULY ADOPTED
RESOLUTION, DELEGATE TO ANY OFFICER OR EMPLOYEE OF IBM, OR A COMMITTEE THEREOF,
AUTHORITY TO CARRY OUT ANY DECISION, DIRECTIVE, OR RESOLUTION OF IBM’S CHIEF
HUMAN RESOURCES OFFICER. IBM’S CHIEF HUMAN RESOURCES OFFICER MAY APPOINT ONE OR
MORE EXECUTIVES EMPLOYED BY IBM TO SERVE AS PLAN ADMINISTRATOR OR AS A COMMITTEE
TO FULFILL THE FUNCTION OF PLAN ADMINISTRATOR.  THE VP HR WITH FUNCTIONAL
RESPONSIBILITIES FOR IBM’S BENEFIT PROGRAMS SHALL SERVE AS THE PLAN
ADMINISTRATOR IF NO SUCH APPOINTMENT IS MADE BY IBM’S CHIEF HUMAN RESOURCES
OFFICER.


 


(D) IN THE SOLE DISCRETION OF THE PLAN ADMINISTRATOR, THE PLAN ADMINISTRATOR
SHALL HAVE THE FULL POWER AND AUTHORITY TO:

(1) PROMULGATE AND ENFORCE SUCH RULES AND REGULATIONS AS SHALL BE DEEMED TO BE
NECESSARY OR APPROPRIATE FOR THE ADMINISTRATION OF THE PLAN;

 

(2) ADOPT ANY AMENDMENTS TO THE PLAN THAT ARE REQUIRED BY LAW;

 

(3) INTERPRET THE PLAN CONSISTENT WITH THE TERMS AND INTENT THEREOF; AND

 

26

--------------------------------------------------------------------------------


 

(4) RESOLVE ANY POSSIBLE AMBIGUITIES, INCONSISTENCIES, AND OMISSIONS.

 

All such determinations and interpretations shall be in accordance with the
terms and intent of the Plan, and the Plan Administrator shall report such
actions to IBM’s chief human resources officer on a regular basis.

 


(E) IBM’S CHIEF HUMAN RESOURCES OFFICER AND THE PLAN ADMINISTRATOR MAY ENGAGE
THE SERVICES OF ACCOUNTANTS, ATTORNEYS, ACTUARIES, INVESTMENT CONSULTANTS, AND
SUCH OTHER PROFESSIONAL PERSONNEL AS ARE DEEMED NECESSARY OR ADVISABLE TO ASSIST
THEM IN FULFILLING THEIR RESPONSIBILITIES UNDER THE PLAN.  IBM’S CHIEF HUMAN
RESOURCES OFFICER, THE PLAN ADMINISTRATOR, AND THEIR DELEGATES AND ASSISTANTS
WILL BE ENTITLED TO ACT ON THE BASIS OF ALL TABLES, VALUATIONS, CERTIFICATES,
OPINIONS, AND REPORTS FURNISHED BY SUCH PROFESSIONAL PERSONNEL.


 


27

--------------------------------------------------------------------------------



 


ARTICLE X.  GENERAL PROVISIONS


 


10.01.     FUNDING.


 


(A) ALL AMOUNTS PAYABLE IN ACCORDANCE WITH THIS PLAN SHALL CONSTITUTE A GENERAL
UNSECURED OBLIGATION OF THE COMPANY.  SUCH AMOUNTS, AS WELL AS ANY
ADMINISTRATIVE COSTS RELATING TO THE PLAN, SHALL BE PAID OUT OF THE GENERAL
ASSETS OF THE COMPANY.  IN THE SOLE DISCRETION OF IBM’S CHIEF HUMAN RESOURCES
OFFICER , A PARTICIPANT’S ACCOUNTS UNDER THE PLAN MAY BE REDUCED TO REFLECT
ALLOCABLE ADMINISTRATIVE EXPENSES.


 


(B) THE COMPANY, THE IBM’S CHIEF HUMAN RESOURCES OFFICER, AND THE PLAN
ADMINISTRATOR DO NOT GUARANTEE THE INVESTMENT ALTERNATIVES AVAILABLE UNDER THE
PLAN IN ANY MANNER AGAINST LOSS OR DEPRECIATION.


 


10.02.     NO CONTRACT OF EMPLOYMENT.  NOTHING HEREIN CONTAINED SHALL BE DEEMED
TO GIVE ANY EMPLOYEE THE RIGHT TO BE RETAINED IN THE SERVICE OF THE COMPANY OR
AN AFFILIATE OR TO INTERFERE WITH THE RIGHT OF THE COMPANY OR AN AFFILIATE TO
DISCHARGE ANY EMPLOYEE AT ANY TIME WITHOUT REGARD TO THE EFFECT THAT SUCH
DISCHARGE MAY HAVE UPON THE EMPLOYEE UNDER THE PLAN.  NOTHING APPEARING IN OR
DONE PURSUANT TO THE PLAN SHALL BE HELD OR CONSTRUED TO CREATE A CONTRACT OF
EMPLOYMENT WITH THE COMPANY, TO OBLIGATE THE COMPANY TO CONTINUE THE SERVICES OF
ANY EMPLOYEE, OR TO AFFECT OR MODIFY ANY EMPLOYEE’S TERMS OF EMPLOYMENT IN ANY
WAY OR TO GIVE ANY PERSON ANY LEGAL OR EQUITABLE RIGHT OR INTEREST IN THE PLAN
OR ANY PART THEREOF OR DISTRIBUTION THEREFROM OR AGAINST THE COMPANY EXCEPT AS
EXPRESSLY PROVIDED HEREIN.


 


10.03.     FACILITY OF PAYMENT.  IN THE EVENT THE PLAN ADMINISTRATOR DETERMINES
THAT ANY PARTICIPANT OR BENEFICIARY RECEIVING OR ENTITLED TO RECEIVE BENEFITS
UNDER THE PLAN IS INCOMPETENT TO CARE FOR HIS OR HER AFFAIRS AND IN THE ABSENCE
OF THE APPOINTMENT OF A LEGAL GUARDIAN OF THE PROPERTY OF THE INCOMPETENT,
BENEFIT PAYMENTS DUE UNDER THE PLAN (UNLESS PRIOR CLAIM THERETO HAS BEEN MADE BY
A DULY QUALIFIED GUARDIAN, COMMITTEE, OR OTHER LEGAL REPRESENTATIVE) MAY BE MADE
TO THE SPOUSE, PARENT, BROTHER OR SISTER, OR OTHER PERSON, INCLUDING A HOSPITAL
OR OTHER INSTITUTION, DEEMED BY THE PLAN ADMINISTRATOR TO HAVE INCURRED OR TO BE
LIABLE FOR EXPENSES ON BEHALF OF SUCH INCOMPETENT.  IN THE ABSENCE OF THE
APPOINTMENT OF A LEGAL GUARDIAN OF THE PROPERTY OF A MINOR, ANY MINOR’S SHARE OF
BENEFITS PAYABLE UNDER THE PLAN MAY BE PAID TO SUCH ADULT OR ADULTS AS IN THE
OPINION OF THE PLAN ADMINISTRATOR HAVE ASSUMED THE CUSTODY AND PRINCIPAL SUPPORT
OF SUCH MINOR.  THE PLAN ADMINISTRATOR, HOWEVER, IN ITS SOLE DISCRETION, MAY
REQUIRE THAT A LEGAL GUARDIAN FOR THE PROPERTY OF SUCH INCOMPETENT OR MINOR BE
APPOINTED BEFORE AUTHORIZING THE PAYMENT OF BENEFITS IN SUCH SITUATION.  BENEFIT
PAYMENTS MADE UNDER THE PLAN IN ACCORDANCE WITH DETERMINATIONS OF THE PLAN
ADMINISTRATOR PURSUANT TO THIS SECTION 10.03 SHALL BE A COMPLETE DISCHARGE OF
ANY OBLIGATION ARISING UNDER THE PLAN WITH RESPECT TO SUCH BENEFIT PAYMENTS.


 


28

--------------------------------------------------------------------------------



 


10.04.     WITHHOLDING TAXES. THE PLAN ADMINISTRATOR SHALL HAVE THE RIGHT TO
WITHHOLD ALL APPLICABLE TAXES OR OTHER PAYMENTS FROM BENEFITS HEREUNDER AND TO
REPORT INFORMATION TO GOVERNMENT AGENCIES WHEN REQUIRED TO DO SO BY LAW.


 


10.05.     NONALIENATION.  NO BENEFITS PAYABLE UNDER THE PLAN SHALL BE SUBJECT
TO ALIENATION, SALE, TRANSFER, ASSIGNMENT, PLEDGE, ATTACHMENT, GARNISHMENT,
LIEN, LEVY, OR LIKE ENCUMBRANCE.  NO BENEFIT UNDER THE PLAN SHALL IN ANY MANNER
BE LIABLE FOR OR SUBJECT TO THE DEBTS OR LIABILITIES OF ANY PERSON ENTITLED TO
BENEFITS UNDER THE PLAN. ON AND AFTER THE EFFECTIVE DATE, COMPLIANCE WITH ANY
DOMESTIC RELATIONS ORDER RELATING TO A PARTICIPANT’S ACCOUNT THAT THE PLAN
ADMINISTRATOR DETERMINES MUST BE COMPLIED WITH UNDER APPLICABLE LAW SHALL NOT BE
CONSIDERED A VIOLATION OF THIS PROVISION; PROVIDED, HOWEVER, THAT AN
ADMINISTRATIVE FEE DETERMINED BY THE PLAN ADMINISTRATOR SHALL BE DEDUCTED FROM
ANY PARTICIPANT’S ACCOUNT THAT IS SUBJECT TO A DOMESTIC RELATIONS ORDER.


 


10.06.     ADMINISTRATION.  ALL DECISIONS, DETERMINATIONS, OR INTERPRETATIONS
THE BOARD, IBM’S CHIEF HUMAN RESOURCES OFFICER, THE PLAN ADMINISTRATOR, THE
COMPANY, OR ANY MEMBER, OFFICER OR EMPLOYEE THEREOF ARE AUTHORIZED TO MAKE UNDER
THE PLAN (INCLUDING THE DELEGATION OF ANY AUTHORITY HEREUNDER TO ANOTHER PARTY)
SHALL BE MADE IN THAT PARTY’S SOLE DISCRETION AND SHALL BE FINAL, BINDING, AND
CONCLUSIVE ON ALL INTERESTED PERSONS.


 


10.07.     CONSTRUCTION.  ALL RIGHTS HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH FEDERAL LAW AND, TO THE EXTENT NOT PREEMPTED BY
FEDERAL LAW, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARDING TO THE CHOICE
OF LAW RULES OF ANY JURISDICTION.


 


29

--------------------------------------------------------------------------------



 


ARTICLE XI.  CLAIMS PROCEDURE


 

If a Participant or Beneficiary believes he or she is entitled to have received
benefits but has not received them, the Participant or Beneficiary must accept
any payment made under the Plan and make prompt and reasonable, good faith
efforts to collect the remaining portion of the payment, as determined under
Treas. Reg. § 1.409A-3(g).  For this purpose (and as determined under such
regulation), efforts to collect the payment will be presumed not to be prompt,
reasonable, good faith efforts, unless the Participant or Beneficiary provides
notice to the Plan Administrator within 90 days of the latest date upon which
the payment could have been timely made in accordance with the terms of the Plan
and the regulations under Code Section 409A, and unless, if not paid, the
Participant or Beneficiary takes further enforcement measures within 180 days
after such latest date.  In addition, a Participant or Beneficiary must exhaust
any other claims procedures established by the Plan Administrator before
initiating litigation.

 


30

--------------------------------------------------------------------------------
